Title: From George Washington to William Greene, 11 July 1781
From: Washington, George
To: Greene, William


                  sir
                     
                     Head Quarters near Dobbs Ferry 11th July 1781
                  
                  I had the Honor to address your Excellency the 1st instant—at which Time I had heard Nothing from you since mine of the 24th of May—I have now to acknowlege the Receipt of your Favor of the 7th June, which came to Hand thro’ the Channel of the Southern Post.
                  I observe with Satisfaction the Proceedings of your Legislature, respecting their Troops, Cloathing & Supplies—and most sincerely hope the Execution of their measures, may be equal to their Resolutions.
                  I am just informed by the Comy Genl of Issues that 50 Head of Cattle are lately arrived from your State; in Concequence I suppose of the Contract mentioned in your Excellencys Letter of the 7th ulto.Sensible of the Necessity of a larger Body of militia for the Security of your State, I did in my Letter  to Govr Hancock some Time ago, request 500 men to be sent from the State of Massachusetts for your Assistance—That Body of men I hope are arrived before this Time.  I have the Honor to be—With much Respect & Consideration Sir Your most Obedt Servant
                  
                     Go: Washington
                  
               